 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6   Attorney for Plaintiff
 7

 8                     UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
                           SACRAMENTO DIVISION
10

11
     HAYIM BEN NAMER                         Case No.: 2:19-cv-1844
12
     Plaintiff
13                                           The Hon. John A. Mendez
     Against
14                                           ORDER FOR CASE
                                             DISMISSAL WITH PREJUDICE AS
15   EQUIFAX INFORMATION                     TO EQUIFAX INFORMATION
                                             SERVICES, LLC
16
     SERVICES, LLC
     WORLD OMNI FINANCIAL
17
     CORP.
18

19   Defendant                               Complaint Filed: 9/13/2019
20

21

22

23

24
            THE COURT having reviewed the Parties’ Proposed Stipulation for

25   Dismissal With Prejudice, and being fully advised in the premises, DOES
26
     HEREBY ORDER, that the party is dismissed with prejudice with each party to
27

28   bear their respective costs and fees
 1   BY THE COURT:
 2
     DATED: 2/19/2020
 3                      /s/ John A. Mendez_________
 4                      HON. John A. Mendez

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
